    Case 6:19-cv-00053-JCB-JDL Document 46 Filed 05/24/19 Page 1 of 3 PageID #: 346
     Case 6:19-cv-00053-JDK-JDL Document 40-1 Filed 04/29/19 Page 1 of 2 PagelD #: 325

AO 440 (Rev. 06/12) Summons in a Civil Action


                                     United States District Court
                                                                for the
                                                     Eastern District of Texas

                                                                                                      may 24,ms
                                                                                               C/e U.S H' .
                                                                                                      uistnct Cn
                                                                                                  Te*as tern Urt
         TYSON AND BILLY ARCHITECTS, PC
                           Plaintif s)
                                V.                                        Civil Action No. 6:19-CV-00053-JDK-JDL



        KINGDOM PERSPECTIVES, G.P., LTD.,
         JIM LAPORTE and JONATHAN PINO
                          Defendant( )

                                                SUMMONS IN A CIVIL ACTION

To: (Defe da t's name and address)

                                         JIM LAPORTE
                                         2619 BRETTON ROAD
                                         WICHITA FALLAS, TX 76308



         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                         CLINT JAMES
                                         CLINT JAMES, PC
                                         815 RICE ROAD
                                       TYLER, TX 75703
                                       clint@clintjamespc.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:            4/29/19                                                                         A.
                                                                                      Sig ature of Clerk or Deputy Clerk
     Case 6:19-cv-00053-JCB-JDL Document 46 Filed 05/24/19 Page 2 of 3 PageID #: 347

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:19-cv-00053-JDK-JDL


                                                           PROOF OF SERVICE
                     (This section should not be fded with the court unless required by Fed. R. Civ. P. 4 (l))


           This summons for (name of individ al and title, if any) J||\/| LAPORTE
 was received by me on (date) 04/30/2019


               I personally served the summons on the individual at (place)

                                                                                on (date) ; or

               1 left the summons at the individual s residence or usual place of abode with (na e)

                                                                 , a person of suitable age and discretion who resides there,
           on (date) , and mailed a copy to the individual’s last known address; or

           d I served the summons on (name of individual) , who is

            designated by law to accept service of process on behalf of (name of organization)

                                                                                on (date) ; or

               I returned the summons unexecuted because ; or

               Other (specify): | delivered a true copy of the Summons+ to JIM LAPORTE at 2619 Bretton Road, Wichita
                                   Falls, TX 76308 on May 8, 2019 at 12:58 p.m., by Certified Mail, return-receipt requested.
                                   Certified Mail Number 9414 7266 9904 2132 0675 43


           My fees are $                           for travel and $                  for services, for a total of $ q.OO


           I declare under penalty of perjury that this information is true.



Date:                                         05/23/2019                                                               _
                                                                                        /Server's signature
                                                                                       f
                                                                 Michael J. Collins Process Server PSC-359, expires 07/31/2020
                                                                                        Printed name and title


                                                                                    110 N College Ave #1002
                                                                                        Tyler, TX 75702

                                                                                           Se ver' address


Additional information regarding attempted service, etc:

  PS Form 3811 and tracking information are attached
  + and TYSON AND BILLY ARCHITECTS, PC'S ORIGINAL COMPLAINT, having first endorsed the date of delivery
 theron.
  5/20/2019 Case       6:19-cv-00053-JCB-JDL Document 46 USPS
                                                          Filed  05/24/19 Page 3 of 3 PageID #: 348
                                                              Tracking®




       Add a tracking number



                                                                                                           Showing: I a



                            9414726699042132067543
                            Delivered:
                            NORTHVILLE, Ml 48167 on
                            May8, 2019 at 12:58 pm




                | Return Receipt (Form 3811) Barcode
                i
                                                                          A. srgnatur ) /                   Agent 1
                                                                          Xv /                Addressee j
                i IBlg II11111111111111                                   B. Re feive by (Printed ldMej C. Date of Delivery j

                                                                          D, elivery address different from item 1 ? Yes J
                I 'ISIO b TO4 2135 0b7S 4b                                  If YES, enter elivery address below: No j
                                                                                                                            i
                     1. rticle Addressed to:                                                                                i
                                                                                                                            i
                1 Jim Laporte
                                                                                                                            i
                   2619 Bretton Road                                                                                        i
                                                                                                                            i
                                                                                                                            i
                j Whichita Falls, TX 76308                                                                                  i
                                                                                                                            i

                >1                                                       3. Service Ty e                  J
                i                                                        EX] Certified Mail i
                i                                                         Certified ail Restricted Delivery !
                                                                                   Reference Information !
                i                                                                                                           1
                i                                                                                                           1
                i                                                                                                           1
                i                                                                                                           1
                >
                J2. Certified Mail (Form 3800) Article Nu ber                   C            Ja            es             '
                *
                          Tll'l TiJUb 'I'lil1! 2135 Ul.V.'i 43
                ! PS Form 3811, Facsimile, July 2015 Domestic Return Receipf




                                                                UPDATED 5/20/2019 10:05 AM


https:// .usps.com/m/TrackConfirmAction                                                                                         1/1
